985 F.2d 552
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Pablo CARPIO-REYES, Petitioner,v.UNITED STATES, Respondent.
No. 92-1831.
United States Court of Appeals,First Circuit.
December 8, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Pablo Carpio-Reyes on brief pro se.
Daniel F. Lopez-Romo, United States Attorney, Edwin O. Vazquez, Assistant United States Attorney, and Jose A. Quiles-Espinosa on Motion for Summary Disposition and Memorandum of Law in Support.
D.Puerto Rico.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Cyr, Circuit Judges.
Per Curiam.


1
In view of the Supreme Court's recent decision in  United States v. Wilson, 112 S.Ct. 1351 (1992), which concluded that it is the Attorney General-and not the court-who decides whether time spent in detention will be credited towards a sentence, the district court properly denied appellant's motion for credit for time spent on bond.


2
Affirmed.